DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office Action is in response to an application filed on 04/21/2021, in which claims 1 - 24, excluding the currently cancelled claims, are pending and presented for examination.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
 	Amended claim 6 recites: 
 	An image decoding method, comprising: obtaining bitstream data of a to-be-decoded image, wherein the bitstream data of the to- be-decoded image comprises encoded data of the to-be-decoded image and identification information used to identify a reference image of the to-be-decoded image and wherein the to-be-decoded image is part of a video sequence; searching, based on the identification information, a reconstructed-image set for a reconstructed image having the identification information of the reference image, wherein the reconstructed image is a knowledge-base reconstructed image obtained through reconstruction, the knowledge-base reconstructed image is a reconstructed image of an image in a knowledge-base image set, and the image in the knowledge-base image set is used as a candidate reference image of an image in a to-be-decoded video sequence in which the to-be-decoded image is located, wherein a first random access segment of the video sequence comprises the reference image and a second random access segment of the encoded video sequence comprises the to-be-decoded image; [[and]] in response to determining that the reconstructed image having the identification information of the reference image is found, performing inter-frame decoding on the encoded data of the to-be-decoded image based on the reconstructed image having the identification information of the reference image, to obtain a reconstructed image of the to- be-decoded image, in response to determining that the reconstructed image having the identification information of the reference image is not found, obtaining, based on the identification information of the reference image, bitstream data having the identification information of the reference image as bitstream data of the reference image, wherein the bitstream data of the reference image does not belong to bitstream data of the to-be-decoded video sequence, and the bitstream data of the reference image comprises encoded data of the reference image and the identification information of the reference image; Application No. 16/453,863-2-performing decoding based on the encoded data of the reference image to obtain a reconstructed image of the reference image, wherein the reconstructed image of the reference image has the identification information of the reference image; and performing inter-frame decoding on the encoded data of the to-be-decoded image based on the reconstructed image of the reference image to obtain a reconstructed image of the to- be-decoded image.

The Office Action previously rejected claims 1, 2, 11, and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Pat. Pub. No. 2017/0032504 (hereinafter "Lai"), in view of U.S. Pat. Pub. No. 20120027271 (hereinafter "Zankowski"), further in view of U.S. Pat. Pub. No. 2018/0131948 (hereinafter "Wu"), and further in view of U.S. Pat. Pub. No. 2004/0258156 (hereinafter "Chuj oh"). 
  	Claims 3 and 13 were rejected under 35 U.S.C. § 103 as being unpatentable over Lai, in view of Zankowski, further in view of Wu, further in view of Chuj oh, further in view of U.S. Pat. Pub. No. 2003/0007555 (hereinafter "Divakaran"), and further in view of U.S. Pat. Pub. No. 2017/0105005 (hereinafter "Chen"). 
   	Claims 4 - 6 and 14 - 20 were rejected under 35 U.S.C. § 103 as being allegedly 
unpatentable over Lai, in view of Zankowski, further in view of Chuj oh, further in view of U.S. Pat. Pub. No. 2006/0188020 (hereinafter "Wang"), and further in view of Chen. 
  	Claims 7 - 10 were previously objected to as being dependent upon a rejected base claim, Caim 6 has been amended to recite the features of claim 7. Claim 16 (which recites Application No. 16/453,863 - 8 -amended to recite the features of claims 17 (which recites features similar to claim 7). Further, claim 21 recites features similar to amended claim 7. 
   	Accordingly, Claim 6 is patentable over Lai, Zankowski, and Chujoh. Independent both claim 16 and 21 are patentable over Lai, Zankowski, and Chujoh for at least the same reasons. Because dependent claims 8 - 10, 18 - 20, and 22 - 24 depend either directly or indirectly from independent claims 6, 16, and 21 include all the respective features thereof, these dependent claims are also patentable.

Examiner agrees with Applicant’s assessment that the applied references, alone or in any combination, fail to disclose or suggest the features defined by Applicant’s claims. Therefore, all claims in this application are in condition for allowance. The assessment was based on Applicant’s arguments advanced in the latest communication as dated above.
Examiner concedes that, since further search of the prior art has produced no other references capable of sustaining the rejections as previously established, all pending claims are therefore patentable. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 6:30 am - 7:30 pm (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571)272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/             Supervisory Patent Examiner, Art Unit 2487